         Case 3:17-cr-00400-HZ         Document 178        Filed 04/10/19     Page 1 of 2




Matthew J. Kalmanson, OSB No. 041280
E-mail: mjk@hartwagner.com
HART WAGNER LLP
1000 S.W. Broadway, Twentieth Floor
Portland, OR 97205
Telephone: (503) 222-4499
Facsimile: (503) 222-2301

       Of Attorneys for Lisa J. Ludwig and
       Tiffany A. Harris




                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION

UNITED STATES OF AMERICA,                                                    No. 3:17-cr-00400-HZ

               Plaintiff,                                    LISA J. LUDWIG’S MOTION TO
                                                        WITHDRAW AS STAND-BY COUNSEL
       v.                                                                FOR DEFENDANT

JASON PAUL SCHAEFER,

               Defendant.


       Lisa J. Ludwig, stand-by counsel for Defendant, moves this Court for an order withdrawing

her as stand-by attorney of record for Defendant in this matter. The reasons for withdrawal are set

forth in the Declaration of Lisa J. Ludwig, filed concurrently with this Motion, and can be explained

in more detail ex parte and in camera if the Court requires additional information.
       Respectfully submitted this 10th day of April, 2019.

                                                 HART WAGNER LLP


                                           By: /s/ Matthew J. Kalmanson
                                               Matthew J. Kalmanson, OSB No. 041280
                                               Of Attorneys for Lisa Ludwig and Tiffany Harris

 Page 1 – LISA J. LUDWIG’S MOTION TO WITHDRAW AS STAND-BY COUNSEL FOR
          DEFENDANT
         Case 3:17-cr-00400-HZ        Document 178        Filed 04/10/19     Page 2 of 2




                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 10th day of April, 2019, I served the foregoing LISA J.

LUDWIG’S MOTION TO WITHDRAW AS STAND-BY COUNSEL FOR DEFENDANT

on the following parties at the following addresses:

       Lisa J. Ludwig                              Benjamin Tolkoff
       Ludwig Runstein LLC                         Natalie K. Wight
       333 SW Taylor Street, Suite 300             William M. Narus
       Portland, OR 97204                          US Attorney’s Office
                                                   1000 SW Third Avenue, Suite 600
                                                   Portland, OR 97204

       Tiffany A. Harris
       Tiffany A. Harris, Attorney at Law
       333 SW Taylor Street, Suite 300
       Portland, OR 97204

by electronic means through the Court’s Case Management/Electronic Case File system.

       I further certify that on the 10th day of April, 2019, I served the foregoing LISA J.

LUDWIG’S MOTION TO WITHDRAW AS STAND-BY COUNSEL FOR DEFENDANT

on the following party at the following address:

       Jason Schaefer
       SWIS # 806826
       c/o MCDC
       1120 SW Third Avenue
       Portland, Oregon 97294

by mailing to him a true and correct copy thereof, certified by me as such, placed in a sealed

envelope addressed to him at the address set forth above, and deposited in the U.S. Post Office at

Portland, Oregon on said day with postage prepaid.


                                                   /s/ Matthew J. Kalmanson
                                                   Matthew J. Kalmanson, OSB No. 041280




 Page 1 – CERTIFICATE OF SERVICE
